TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00708-CV



                       Four Seasons Solar Products, L.L.C., Appellant

                                               v.

                   Charles A. Denney and Dorothy A. Denney, Appellees


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
          NO. 2007-0128A, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have filed an agreed motion to dismiss, explaining that they have settled

their dispute. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



                                            ___________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Waldrop

Dismissed on Agreed Motion

Filed: October 24, 2008